Exhibit 99.1 Arrow Electronics Revenue Advances Year over Year Margins Expand in the Quarter ENGLEWOOD, Colo.(BUSINESS WIRE)October 30, 2013Arrow Electronics, Inc. (NYSE:ARW) today reported third quarter 2013 net income of $96.8 million, or $.95 per share on a diluted basis, compared with net income of $103.6 million, or $.94 per share on a diluted basis in the third quarter of 2012. Excluding certain items in both the third quarters of 2013 and 20121, net income would have been $119.9 million, or $1.18 per share on a diluted basis, in the third quarter of 2013 compared with net income of $119.3 million, or $1.09 per share on a diluted basis, in the third quarter of 2012. Third quarter sales of $5.05 billion increased 2 percent from sales of $4.96 billion in the prior year. “We again produced excellent results in the third quarter, with revenue and adjusted earnings per share growing 2 percent and 8 percent, respectively, year over year. In a global macro environment that remains unsettled, we continue to execute well,” said Michael J. Long, chairman, president, and chief executive officer, “striking the right balance between maximizing our performance in the short term and investing in our long term strategy. In addition to growing the business and expanding margins, we invested in acquisitions that will accelerate our growth.” Global components third-quarter sales of $3.47 billion increased 3 percent year over year and were in line with expectations. Sales, as adjusted, increased 1 percent year over year. In the Americas, sales increased 2 percent year over year. European sales, as adjusted, advanced 4 percent year over year. Sales in the Asia-Pacific region were essentially flat year over year. Global components operating income, as adjusted, grew 6 percent year over year to $169.1 million. Global ECS third-quarter sales of $1.58 billion decreased 1 percent year over year. Sales, as adjusted, declined 2 percent year over year. In the Americas, sales growth was 3 percent year over year. In Europe, sales, as adjusted, decreased 14 percent year over year. The company noted that both regions were affected by the quarter end cut off, which was earlier than some of their suppliers. Global ECS operating income, as adjusted, grew 7 percent year over year to $63.7 million. “In addition to growing revenue and earnings, we generated $81 million in cash flow from operations during the quarter. With $423 million of cash flow from operations on a trailing twelve month basis, we again surpassed our targeted goals” said Paul J. Reilly, executive vice president, finance and operations, and chief financial officer. NINE-MONTHS RESULTS Arrow’s net income for the first nine months of 2013 was $264.6 million, or $2.53 per share on a diluted basis, compared with net income of $331.6 million, or $2.96 per share on a diluted basis in the first nine months of 2012. Excluding certain items in both the first nine months of 2013 and 20121, net income would have been $347.0 million, or $3.32 per share on a diluted basis, in the first nine months of 2013 compared with net income of $378.1 million, or $3.37 per share on a diluted basis, in the first nine months of 2012. In the first nine months of 2013, sales of $15.2 billion increased 1 percent from sales of $15.0 billion in the first nine months of 2012. 1 A reconciliation of non-GAAP adjusted financial measures including sales, as adjusted, operating income, as adjusted, net income attributable to shareholders, as adjusted, and net income per share, as adjusted to GAAP financial measures is presented in the reconciliation tables included below. GUIDANCE Looking ahead, the company currently expects to see normal seasonality in the fourth quarter of 2013. “In the fourth quarter, we believe that total sales will be between $5.6 billion and $6.0 billion, with global components sales between $3.2 billion and $3.4 billion and global enterprise computing solutions sales between $2.4 billion and $2.6 billion. We expect earnings per share, on a diluted basis, excluding any charges to be in the range of $1.56 to $1.68. Our guidance includes the impact of our recent Computerlinks acquisition, which closed on October 28th, 2013, assumes an average tax rate in the range of 27 to 29 percent, average diluted shares outstanding are expected to be 102.5 million, and the average USD to Euro exchange rate for the fourth quarter is 1.37 to 1,” said Mr. Reilly. Please refer to the CFO commentary as a supplement to the company’s earnings release, which can be found at www.arrow.com/investor. Arrow Electronics (www.arrow.com) is a global provider of products, services and solutions to industrial and commercial users of electronic components and enterprise computing solutions. Arrow serves as a supply channel partner for more than 100,000 original equipment manufacturers, contract manufacturers and commercial customers through a global network of more than 470 locations in 55 countries. Information Relating to Forward-Looking Statements This press release includes forward-looking statements that are subject to numerous assumptions, risks, and uncertainties, which could cause actual results or facts to differ materially from such statements for a variety of reasons, including, but not limited to: industry conditions, the company's implementation of its new enterprise resource planning system, changes in product supply, pricing and customer demand, competition, other vagaries in the global components and global ECS markets, changes in relationships with key suppliers, increased profit margin pressure, the effects of additional actions taken to become more efficient or lower costs, risks related to the integration of acquired businesses, changes in legal and regulatory matters, and the company’s ability to generate additional cash flow. Forward-looking statements are those statements, which are not statements of historical fact. These forward-looking statements can be identified by forward-looking words such as "expects," "anticipates," "intends," "plans," "may," "will," "believes," "seeks," "estimates," and similar expressions. Shareholders and other readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. The company undertakes no obligation to update publicly or revise any of the forward-looking statements. For a further discussion of factors to consider in connection with these forward-looking statements, investors should refer to Item 1A Risk Factors of the company’s Annual Report on Form 10-K for the year ended December 31, 2012. Certain Non-GAAP Financial Information In addition to disclosing financial results that are determined in accordance with accounting principles generally accepted in the United States (“GAAP”), the company also provides certain non-GAAP financial information relating to sales, operating income, net income attributable to shareholders, and net income per basic and diluted share. The company provides sales on a non-GAAP basis adjusted for the impact of changes in foreign currencies and certain other items that impact the year over year comparison. These other items include a prospective revision of sales related to a fulfillment contract to present these revenues on an agency basis as net fees, as compared to presenting gross sales (referred to as “change in presentation of sales” which had no impact on profitability or cash flow) and the impact of acquisitions by adjusting the company's prior periods to include the sales of businesses acquired as if the acquisitions had occurred at the beginning of the period presented (referred to as "impact of acquisitions"). Operating income, net income attributable to shareholders, and net income per basic and diluted share are adjusted for certain charges, credits, gains, and losses that the company believes impact the comparability of its results of operations. These charges, credits, gains, and losses arise out of the company’s efficiency enhancement initiatives, acquisitions (including intangible assets amortization expense), prepayment of debt, and adjustments related to certain tax matters. A reconciliation of the company’s non-GAAP financial information to GAAP is set forth in the tables below. The company believes that such non-GAAP financial information is useful to investors to assist in assessing and understanding the company’s operating performance and underlying trends in the company’s business because management considers these items referred to above to be outside the company’s core operating results. This non-GAAP financial information is among the primary indicators management uses as a basis for evaluating the company’s financial and operating performance. In addition, the company’s Board of Directors may use this non-GAAP financial information in evaluating management performance and setting management compensation. The presentation of this additional non-GAAP financial information is not meant to be considered in isolation or as a substitute for, or alternative to, sales, operating income, net income and net income per basic and diluted share determined in accordance with GAAP. Analysis of results and outlook on a non-GAAP basis should be used as a complement to, and in conjunction with, data presented in accordance with GAAP. ARROW ELECTRONICS, INC. NON-GAAP SALES RECONCILIATION (In thousands) (Unaudited) Quarter Ended September 28, September 29, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Consolidated sales, as adjusted $ $ )% Global components sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Global components sales, as adjusted $ $ .8 % Europe components sales, as reported $ $ % Impact of changes in foreign currencies - Europe components sales, as adjusted $ $ % Global ECS sales, as reported $ $ )% Impact of changes in foreign currencies - Global ECS sales, as adjusted $ $ )% ECS Europe sales, as reported $ $ )% Impact of changes in foreign currencies - ECS Europe sales, as adjusted $ $ )% Nine Months Ended September 28, September 29, % Change Consolidated sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions Change in presentation of sales - (280,626 ) Consolidated sales, as adjusted $ $ .8 % Global components sales, as reported $ $ )% Impact of changes in foreign currencies - Impact of acquisitions Change in presentation of sales - (280,626 ) Global components sales, as adjusted $ $ .1 % Europe components sales, as reported $ $ )% Impact of changes in foreign currencies - Change in presentation of sales - (280,626 ) Europe components sales, as adjusted $ $ .7 % Global ECS sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - Global ECS sales, as adjusted $ $ % ECS Europe sales, as reported $ $ % Impact of changes in foreign currencies - Impact of acquisitions - ECS Europe sales, as adjusted $ $ )% ARROW ELECTRONICS, INC. NON-GAAP EARNINGS RECONCILIATION (In thousands except per share data) (Unaudited) Quarter Ended Nine Months Ended September 28, September 29, September 28, September 29, Operating income, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Operating income, as adjusted $ Net income attributable to shareholders, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Adjustments to tax reserves Income taxes - - - Interest (net of taxes) - - - Net income attributable to shareholders, as adjusted $ Net income per basic share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Adjustments to tax reserves Income taxes - - - Interest (net of taxes) - - - Net income per basic share, as adjusted $ Net income per diluted share, as reported $ Intangible assets amortization expense Restructuring, integration, and other charges Loss on prepayment of debt - - - Adjustments to tax reserves Income taxes - - - Interest (net of taxes) - - - Net income per diluted share, as adjusted $ The sum of the components for basic and diluted net income per share, as adjusted, may not agree to totals, as presented, due to rounding. ARROW ELECTRONICS, INC. NON-GAAPSEGMENT RECONCILIATION (In thousands) (Unaudited) Quarter Ended Nine Months Ended September 28, September 29, September 28, September 29, Global components operating income, as reported $ Intangible assets amortization expense Global components operating income, as adjusted $ Global ECS operating income, as reported $ Intangible assets amortization expense Global ECS operating income, as adjusted $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands except per share data) (Unaudited) Quarter Ended Nine Months Ended September 28, September 29, September 28, September 29, Sales $ Costs and expenses: Cost of sales Selling, general, and administrative expenses Depreciation and amortization Restructuring, integration, and other charges Operating income Equity in earnings of affiliated companies Loss on prepayment of debt - - - Interest and other financing expense, net Income before income taxes Provision for income taxes Consolidated net income Noncontrolling interests 75 Net income attributable to shareholders $ Net income per share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted ARROW ELECTRONICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands except par value) September 28, December 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Other current assets Total current assets Property, plant, and equipment, at cost: Land Buildings and improvements Machinery and equipment Less: Accumulated depreciation and amortization ) ) Property, plant, and equipment, net Investments in affiliated companies Intangible assets, net Cost in excess of net assets of companies acquired Other assets Total assets $ $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Short-term borrowings, including current portion of long-term debt Total current liabilities Long-term debt Other liabilities Equity: Shareholders' equity: Common stock, par value $1: Authorized – 160,000 shares in both 2013 and 2012 Issued – 125,424 shares in both 2013 and 2012 Capital in excess of par value Treasury stock (24,707 and 19,423 shares in 2013 and 2012, respectively), at cost ) ) Retained earnings Foreign currency translation adjustment Other ) ) Total shareholders' equity Noncontrolling interests Total equity Total liabilities and equity $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Quarter Ended September 28, September 29, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes ) Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) ) Other ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable Inventories ) Accounts payable ) ) Accrued expenses ) ) Other assets and liabilities Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant, and equipment ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings Repayment of long-term bank borrowings, net ) ) Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Nine Months Ended September 28, September 29, Cash flows from operating activities: Consolidated net income $ $ Adjustments to reconcile consolidated net income to net cash provided by operations: Depreciation and amortization Amortization of stock-based compensation Equity in earnings of affiliated companies ) ) Deferred income taxes Restructuring, integration, and other charges Excess tax benefits from stock-based compensation arrangements ) ) Loss on prepayment of debt - Other ) Change in assets and liabilities, net of effects of acquired businesses: Accounts receivable Inventories ) ) Accounts payable ) Accrued expenses ) ) Other assets and liabilities ) Net cash provided by operating activities Cash flows from investing activities: Cash consideration paid for acquired businesses ) ) Acquisition of property, plant, and equipment ) ) Purchase of cost method investments ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Change in short-term and other borrowings ) Repayment of long-term bank borrowings, net ) ) Net proceeds from note offering - Redemption of senior notes ) - Proceeds from exercise of stock options Excess tax benefits from stock-based compensation arrangements Repurchases of common stock ) ) Net cash used for financing activities ) ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ ARROW ELECTRONICS, INC. SEGMENT INFORMATION (In thousands) (Unaudited) Quarter Ended Nine Months Ended September 28, September 29, September 28, September 29, Sales: Global components $ Global ECS Consolidated $ Operating income (loss): Global components $ Global ECS Corporate (a) Consolidated $ (a) Includes restructuring, integration, and other charges of $22.6 million and $74.4 million for the third quarter and first nine months of 2013 and $14.6 million and $36.2 million for the third quarter and first nine months of 2012, respectively. CONTACT: Arrow Electronics, Inc. Greg Hanson Vice President and Treasurer 303-824-4537 or Paul J. Reilly Executive Vice President, Finance and Operations & Chief Financial Officer 631-847-1872 or Media Contact: John Hourigan Vice President, Global Communications 303-824-4586
